Citation Nr: 1314192	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-29 930	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial rating for acute sinusitis, episodic, with nasal congestion and allergic rhinitis (sinusitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2002 to September 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont that granted service connection for PTSD with a noncompensable evaluation effective September 30, 2008; and granted service connection for sinusitis with a noncompensable evaluation effective September 30, 2008.

On his July 2009 substantive appeal, the Veteran indicated that he desired a Travel Board hearing before a member of the Board.  However, in July 2011, the Veteran withdrew his request for a hearing and withdrew his appeals.

During the course of this appeal, the RO increased the disability evaluation for PTSD from noncompensable to 50 percent from the date of service connection on September 30, 2008; this satisfied the Veteran's appeals.


FINDING OF FACT

On July 5, 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran and from his authorized representative that the Veteran desired to withdraw his appeals for increased ratings for PTSD and sinusitis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeals are dismissed.



		
MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


